DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites calculating, “as output, a frictional heat value in the transmission based on the rotating speed of the motor, the frictional torque of the transmission, and at least one coefficient of friction of the transmission.”  However, Applicant’s specification (see paragraphs [0025]-[0026]) teach that the frictional heat value is calculated with only the frictional torque and motor rotating speed (W2 = T x SM, as shown in equation 2, where W2 is the frictional heat value, where T is the frictional torque and SM is the motor rotating speed). Alternatively, the frictional torque can be calculated based on coefficients of friction and a torque necessary when friction is absent (W2 = B1 + B2 x TM + B3 x SM) x SM, as alternatively shown in equation 2, where B1, B2 and B3 are coefficients of friction, and TM is the torque necessary when friction is absent). Therefore, Applicant’s disclosure teach calculating a frictional heat value from the rotating speed of the motor and a frictional torque of the transmission or from a rotating speed of the motor, a torque necessary to drive the transmission when friction is absent, and a coefficient of friction of the transmission” but not “from a received, as input, rotating speed of the motor, a frictional torque of the transmission, and a coefficient of friction of the transmission” (emphasis added).
Response to Arguments
Applicant’s arguments, see page 6, and the amendment to claim 1, filed 26 April 2022, with respect to the rejection of claims 1-8 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 of 101 has been withdrawn. However, claims 1-8 remain rejected under 35 U.S.C. 112(a) as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864